       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 1 of 8



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TERRENCE KELLY,

                              Plaintiff,

       -against-                                             1:19-CV-1300 (LEK/CFH)

ALBANY POLICE DEPARTMENT, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Terrence Kelly brings this lawsuit under 42 U.S.C. § 1983, alleging that

the Albany Police Department (“APD”) and the City of Albany (collectively, “Defendants”)

violated his civil rights during the course of a high-speed car chase. Dkt. No. 1 (“Complaint”).

Currently before the Court is a Report-Recommendation filed by the Honorable Christian F.

Hummel, United States Magistrate Judge, recommending that the Court dismiss Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915. Dkt. No. 11 (“Report-Recommendation”). Plaintiff has

not filed objections to the Report-Recommendation. See Docket. The Court now adopts the

Report-Recommendation in part and modifies it in part.

II.    BACKGROUND

       The following allegations are drawn from Complaint and are assumed to be true. See

Charles Ramsey Co., Inc. v. Fabtech-NY LLC, No. 18-CV-546, 2020 WL 352614, at *1

(N.D.N.Y. Jan. 21, 2020).

       In the early morning of January 14, 2017, Plaintiff was driving his 2013 Chevrolet in the

City of Albany. Compl. at 4. Around 2:30 A.M., “members of the [APD] attempted to stop [his]

vehicle.” Id. “After stopping[,] the v[e]hicle was driven away[,] [and] thereafter members of the
       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 2 of 8



[APD] engaged in a high-speed chase in pursuit of the vehicle.” Id. “The police vehicles

operated at speeds close to 100 MPH in the course of their pursuit.” Id.

        Then, “[a] police vehicle involved in the chase cut [Plaintiff’s] vehicle off from the front

[which] caused [him] to swerve so [he] wouldn’t collide with the police cruiser.” Id. at 4–5.

Plaintiff “swerved to miss the police vehicle that stopped directly in front of [him]” and in the

process “lost control of the vehicle and [h]it a tree.” Id. at 5.

        As a result of the crash, “one passenger [d]ied and [Plaintiff] was hospitalized with

serious injur[ies].” Id. Plaintiff “sustained massive internal bleeding, 3 liver lacerations[,] and

was hospitalized for weeks.” Id. He “still ha[s] problems due to the collision.” Id.

        Plaintiff contends that “[t]he collision was caused and contributed to by the negligence,

gross negligence[,] and recklessness of the defendants.” Id. Moreover, the “[h]igh [s]peed chase

was permitted, allowed, acquiesced[,] and/or caused by the municipal defendants.” Id. On this

basis, Plaintiff requests “economic and non[-]economic damages,” including for “pain and

suffering” and “loss of wages.” Id. at 6

III.    STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07
                                                    2
       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 3 of 8



(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).

IV.     DISCUSSION

        Judge Hummel recommends dismissing Plaintiff’s Complaint on the following bases: (A)

Plaintiff has “fail[ed] to demonstrate diversity jurisdiction or federal question jurisdiction,” so

cannot establish the Court’s subject matter jurisdiction over this suit, R. & R. at 6–7; and (B)

Plaintiff has “fail[ed] to demonstrate that defendants deprived him of a federal right,” as required

to state a claim under § 1983, id. at 7–8. Judge Hummel also recommends granting Plaintiff

leave to file an amended Complaint. Because Plaintiff has filed no objections to the Report-

Recommendation, the Court separately reviews for clear error the two bases for dismissing

Plaintiff’s Complaint and the recommendation to grant Plaintiff leave to amend.

        A. Subject Matter Jurisdiction

        First, Judge Hummel states that Plaintiff has “fail[ed] to demonstrate diversity

jurisdiction” because both Plaintiff and Defendants are “citizens of the state of New York.” R. &

R. at 6–7. On this point, the Court agrees. However, the Report-Recommendation next states that

“Plaintiff [has] also fail[ed] to demonstrate federal question jurisdiction as he has not

demonstrated that his claims arise ‘under the Constitution, laws, or treaties of the United

States.’” Id. at 7 (citing 28 U.S.C. § 1331). The Report-Recommendation then continues by

describing how to “state a section 1983 claim” and explaining how the allegations in the

Complaint fail to state such a claim. Id. at 7.

                                                    3
       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 4 of 8



       Where, as here, a complaint asserts claims under § 1983, see Compl. at 1 (indicating that

§ 1983 is the “legal basis for [the] [C]omplaint”), it is clear that a federal court has subject matter

jurisdiction over those claims, see Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545

U.S. 308, 312 (2005) (“[F]ederal-question jurisdiction is invoked by and large by plaintiffs

pleading a cause of action created by federal law (e.g., claims under 42 U.S.C. § 1983).”);

Frazier v. Turning Stone Casino, 254 F. Supp. 2d 295, 314 (N.D.N.Y. 2003) (“Plaintiffs could

rely upon . . . § 1983[] to establish federal question jurisdiction . . . .”); Rene v. Citibank NA, 32

F. Supp. 2d 539, 543 (E.D.N.Y. 1999) (explaining that whether plaintiff’s allegations satisfied all

the elements of § 1983 claim was not a jurisdictional issue, but rather an issue as to whether

plaintiff had failed to state a claim). Therefore, even though Plaintiff did not object to the Report-

Recommendation, the Court rejects as clearly erroneous Judge Hummel’s finding that Plaintiff

has “fail[ed] to demonstrate federal question jurisdiction.”

       B. Failure to State a Claim

       The Report-Recommendation construes the Complaint to assert a “fourteenth amendment

substantive due process claim” based on Plaintiff’s injuries sustained during the high-speed car

chase described in the Complaint. R. & R. at 8 (citing Rochester v. County of Nassau, 10-CV-

6017, 2019 WL 955032, at *3). The Report-Recommendation then recommends dismissing this

claim because “Plaintiff’s complaint sets forth no suggestion that defendants intended to harm

plaintiff or worsen [his] legal plight.” Id. at 8 (internal quotation marks omitted) (citing Cty. of

Sacramento v. Lewis, 523 U.S. 833, 854 (1998) (“[H]igh-speed chases with no intent to harm

suspects physically or to worsen their legal plight do not give rise to liability under the

Fourteenth Amendment, redressable by an action under § 1983.”)). To the extent that Plaintiff

intends to assert a Fourteenth Amendment Due Process claim, the Court sees no clear error in



                                                   4
         Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 5 of 8



this recommendation or reasoning, and therefore adopts the recommendation to dismiss that

claim.

         Alternatively, to the extent that Plaintiff intends to assert a Fourth Amendment claim, the

Court also finds that such a claim should be dismissed, but for different reasons than those

expressed in the Report-Recommendation. The Report-Recommendation recommends dismissal,

stating simply that the Fourth Amendment is “not relevant” to Plaintiff’s claims and explaining

that “the protections provided by the Fourth . . . Amendment[] are not applicable . . . when a

suspected felon is killed during a police chase.” Id. at n.4 (quoting Kimbrough v. Town of Dewitt

Police Dept., 08-CV-03, 2010 WL 3724121 (N.D.N.Y. Mar. 8, 2010). However, there is no

dispute that a plaintiff injured during a high-speed chase can bring a Fourth Amendment claim

under certain circumstances, such as where the injuries stem from police action intended to

terminate the plaintiff’s movement. See Brower v. County of Inyo, 489 U.S. 593, 596–97 (1989)

(explaining that the Fourth Amendment applies “when there is a governmental termination of

freedom of movement through means intentionally applied” and stating that “[i]f . . . [a] police

cruiser . . . pulled alongside [a] fleeing car and sideswiped it, producing [a] crash, then the

termination of the suspect’s freedom of movement would [be] a seizure [under the Fourth

Amendment]”); Scott v. Harris, 550 U.S. 372, 381 (2007) (applying the Fourth Amendment to a

claim that a police officer, in the course of a car chase, “ramm[ed] his bumper into [the

plaintiff’s] vehicle” in an attempt to bring the chase to an end).

         Here, it is unclear from the allegations in the Complaint whether the police vehicle that

“cut [Plaintiff] off from the front” and caused him to crash did so in an attempt to terminate the

chase, or did so as a result of losing control of a vehicle operating at “speeds close to or

exceeding 100 MPH.” Compl. at 4–5. Hence, it is unclear whether the police acted with the



                                                  5
       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 6 of 8



intent necessary to establish a Fourth Amendment violation. But the Court believes the prudent

course—especially given the “special solicitude” due a pro se litigant and the liberal construction

due her or his pleadings, see R. & R. at 3 (citing Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006)—is to construe a Fourth Amendment claim here as an alternative to the

Fourteenth Amendment due process claim construed by Judge Hummel.

       In any event, whether brought under the Fourth Amendment or Fourteenth Amendment’s

due process clause, Plaintiff’s claims are inadequately pled because he asserts them against

municipal entities1 but has failed to plausibly allege that any municipal policy or custom caused

the violation of his rights. See Monell v. Department of Social Services, 436 U.S. 658 (1978).2

Plaintiff alleges that “[t]he improper chase was in violation of and contrary to the policies,

procedures, rules, regulations, practices, and/or protocols of the [APD],” Compl. at 5, but such

conclusory allegations do not state a claim under Monell, see Ying Jing Gan v. City of New

York, 996 F.2d 522, 536 (2d Cir. 1993) (affirming dismissal of complaint where the Monell

allegations “contained only conclusory and speculative assertions” that the alleged conduct

occurred “pursuant to the practice, custom, policy and particular direction of” the policymaker);

Bruckman v. Greene Cty., No. 19-CV-670, 2020 WL 886126, at *5 (N.D.N.Y. Feb. 24, 2020)

(dismissing Monell claims where the complaint was “bereft of any . . . detail about the nature of




       1
         Suing an instrumentality of a municipality, such as a police department, is functionally
the same as suing the municipality itself. See Holmes v. Cty. of Montgomery, No. 19-CV-617,
2020 WL 1188026, at *4 (N.D.N.Y. Mar. 12, 2020) (Kahn, J.) (“[D]epartments that are merely
administrative arms of a municipality do not have a legal identity separate and apart from the
municipality . . . .”).
       2
         Monell, of course, does not govern suits against individual officers of a municipality.
But since Plaintiff’s Complaint only names the APD and the City of Albany as defendants,
Monell applies.
                                                  6
       Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 7 of 8



any suspect policies, practices, or procedures, much less how they caused the . . . defendants to

violate” the plaintiff’s rights). Therefore, Plaintiff’s Complaint is also dismissed on this basis.

        C. Leave to Amend

        The Report-Recommendation recommends that “plaintiff be provided with an

opportunity to amend his complaint.” The Court adopts this recommendation and grants Plaintiff

leave to file an amended complaint within sixty days.

        If Plaintiff chooses to file an amended complaint, he should do so in accordance with

Federal Rules of Civil Procedure 8, 10, and 15. The amended complaint must bear his original

signature and—because it will supersede and replace the original Complaint in its entirety—must

be a complete pleading that does not rely upon or incorporate by reference the original

Complaint. Plaintiff must include a short and plain statement of the facts that support his claim

that the named defendants engaged in misconduct or wrongdoing that violated Plaintiff’s rights.

If Plaintiff fails to submit an amended complaint within thirty days of the filing date of this

Decision and Order, the Clerk will, without further order of the Court, dismiss this action without

prejudice.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 11) is APPROVED and

ADOPTED to the extent it recommends dismissing without prejudice Plaintiff’s Complaint for

failure to state a claim and MODIFIED as to the reasoning for dismissal; and it is further

        ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED without prejudice;

and it is further




                                                  7
          Case 1:19-cv-01300-LEK-CFH Document 12 Filed 04/23/20 Page 8 of 8



          ORDERED, that if Plaintiff wishes to proceed with this action, he must file an amended

complaint as directed above within sixty days of the filing date of this Decision and Order; and it

is further

          ORDERED, that if Plaintiff timely files an amended complaint, this matter shall be

returned to the Court for further review; and it is further

          ORDERED, that if Plaintiff fails to timely file an amended complaint as directed above,

the Clerk shall, without further order of this Court, enter judgment indicating that this action is

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e) for failure to state a claim

upon which relief may be granted. In that event, the Clerk is directed to close this case; and it is

further

          ORDERED, that the Clerk serve a copy of this Decision and Order on Plaintiff in

accordance with the Local Rules.

          IT IS SO ORDERED.


DATED:           April 23, 2020
                 Albany, New York




                                                  8
